Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	The Amendments to claims 1-3 filed 05/13/2022, have been  acknowledged and entered.
3.	Claims 1-20 were originally filed.
4.	Claims 1-3 are pending
5.	Claims 4-20 are cancelled, therefore
6.	Claims 1-3 are hereby Allowed.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Examiner’s Claim Objections
8.	Claim 1 recites “A system comprising... b) creating a set, up to the second limiting parameter... and a cryprographic hash of said data” it is the Examiner understanding that the underlined word ”cryprographic” in line 11 of claim 1, is a misspelled word, and should be corrected to read as “cryptographic”
Claim 1 recites “A system comprising... f) the additional computing processor devices for each client account associated with the first blockchain... recurrently selecting a validating processor... the said validating processor cryptographically creating the digital hash of the data of the said block to be added to the first blockchain in line 28 of claim 1. There was no earlier incident of “a digital hash” before using the digital hash in this claim language. Applicant is advised correct this first instance to “a digital hash” in this limitation. 
Claims 1 and 2 has instances of “the said digital hash” referring to “said digital hash” Applicant is advised to correct this instances to “said digital hash” in this limitation as there was never an instance of “said digital” used before in the claims to warrant the use of “the said digital hash” Additionally, claim 1 recites the instance of “the said validating processor” this should be corrected to “said validating processor”
Claims 2 and 3 each recite steps labeled with “a)” and claim 2 recites a step labeled as “b)” which are duplicative of step labels introduced in claim 1. Applicant is advised to re-label these steps for clarity of claim intentions in each limitations.
Claim 2 recites “The system of claim 1,, further comprising...” Applicant is advised to remove one of the commas in the underlined after the word claim 1.

Examiner’s Response to Amendment/Remarks
9.	The amendment/remarks filed on 02/14/2022 is acknowledged as the Applicant’s argument/remarks was already discussed in the interview mailed out on 01/06/2022. The 112 rejection was withdrawn as disclosed in the interview summary, but the amendment has resulted into new grounds of 112 rejection as disclosed below.
After further consideration of the 101 rejection, Examiner agrees with the Applicant assertion that “the key inventive novelty of step 1(g) whereby the top blockchain also passes its hash all the way down to the lowest sub-level in the system... In doing so, Applicant’s system creates a circular feedback loop that makes every blockchain in it immutable, as explicitly taught in paragraph [0043] of the specification”, therefore, the claims are now 101 eligible. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Unclear Scope
12.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…”
Claim 1 recites “f) the additional computing processor devices for... recurrently selecting a validating processor for each block, as from step 1, to be added to the first blockchain...” The scope of this limitation is not clear because it is not clear what step corresponds to step 1 in this limitation.
Claim 1 recites “h) the additional computing processor devices for... the said another validating processor cryptographically creating a digital hash of the data of the said block to be added to the said sub-blockchain” The scope of this limitation is unclear because it is not clear if this is the same or a different digital hash than the “digital hash” recited in line 28 of the claim – f)... creating the digital hash of the data.
Claim 2 recites “b) repeating step a) until all the additional computing processor devices for the client accounts associated with the said blockchain or sub-blockchain have received the digital message”. It is not clear if this refers to “step a)” in claim 1 or “step a)” in claim 2. Therefore, the scope of this limitation is unclear.
13.	Dependent claims 2-3 are also rejected since they depend on claim 1.


Allowable Subject Matter
	Notwithstanding the formalities and 112 issues above, claims 1–3 are found to be allowable over the prior art of record, which includes the references cited on the attached PTO-892 and briefly described in the conclusion below. In short, the prior art teaches various implementations of scalable, interlinked, or multi-tier blockchain structures. However, none of the prior art found by the examiner teaches scaling a blockchain in the same manner as the present claims, or in a way that would render the present claims obvious over the prior art. 

Conclusion
14.	The prior art made of record and not relied upon:
	1)	(US 20190066068 A1) – Mitchell et al., -  Transaction Platform Providing 
Unified Interaction with Multiple Heterogeneous Blockchains - relates to a computer-based transaction platform that enables interactions, via the transaction platform, leveraging multiple heterogeneous computer-implemented decentralized ledgers (e.g., blockchains, etc.) including the provision of a unified view as well as the ability to write into such ledgers.
2)	(US 20170046689 A1) – Lohe et al., - Crypto Voting and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Data structures, Apparatuses, Methods And Systems - generally address Guided Target Transactions and Encrypted Transaction Processing and Verification, and more particularly, include Crypto Voting and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Data structures, Apparatuses, Methods and Systems.
3)	(US 20180165476 A1) – Carey et al., - Interlocked Blockchains to Increase Blockchain Security – relates to a system, method, and computer program product described herein prevent vulnerabilities in a blockchain due to a period of quiescence.
4)	(US 20190050831 A1) – Dan Kikinis – System and Method for Multi-Tiered Distributed Network Transactional Database - relates to the field of computer databases and more particularly to the field of enhancements to distributed network databases.
5)	(US 20190190896 A1) – Kapil Kumar Singh - Protecting Sensitive Data in a Distributed Ledger System Using a Blockchain Channel Hierarchy - relates generally to transaction processing using highly-scalable, decentralized peer-to-peer (P2P) networks, known as blockchains.
6)	(US 20190123892 A1) -Sawata Basu – Systems and Methods of Self-Forking Blockchain Protocol – relates to the technical field of blockchain protocols. The present invention involves a self-forking blockchain protocol.
7)	(US 20170337534 A1) – Goeringer et al., - Systems and Methods for Blockchain Virtualization and Scalability - relates generally to network transaction security systems, and more particularly, to mechanisms for virtualization and scalability using blockchain technology.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15. 	Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to VINCENT IDIAKE whose telephone number is 
(571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685